Arthur H. Healey, J.
(dissenting). I write separately in dissent to articulate my disagreement with the majority’s disposition of this appeal in remanding as they have after they have affirmed the trial court’s conclusion that the statutory ground for termination of the respondent’s parental rights under § 17-43a (a) (3) has been proven. After affirming this conclusion, the majority goes on to say that the referee recommended that the decree terminating parental rights not enter until the petitioner has satisfied the court that “T will forthwith or within a reasonable time thereafter, and without the necessity of undergoing an interim placement, be placed in adoption.” They then indicate that the trial court, “for reasons undisclosed by the record, and without objection from any party, did not follow this part of the recommendation but simply ordered termination without further evidence of the adoptability of T .. . .” The failure of the trial court to conduct the hearing to explore the prospects for an adoption of T, the majority says, “leaves a gap in the termination proceedings which must be filled.” Furthermore, *87the fact that the hearing has not been held although three years have passed since the judgment was rendered; speculation that the same adoption home may not be available or that T’s prospects for adoption have not changed; and “[ojther considerations related to the best interests of T” are thus said to impel the remand ordered by the majority. One of these “other considerations” that may have intervened since the judgment is said to “include any substantial change in circumstances which has occurred during the pendency of the appeal indicating that the ground for termination which we rely upon no longer exists.”
The “prospect for adoption” hearing cannot be concurrent with any hearing clearly encompassed by the majority opinion that authorizes the new “termination” proceeding. I am concerned because we have only recently said that “[i]t is thus essential, in considering a petition to terminate parental rights, to sever completely the issues of whether termination is statutorily warranted and whether a proposed adoption is desirable.” In re Juvenile Appeal (Anonymous), 177 Conn. 648, 673, 420 A.2d 875 (1979). I find this compatible with our statement in In re Juvenile Appeal (Anonymous), 181 Conn. 638, 645, 436 A.2d 290 (1980), where we said: “Only if a ground for termination exists may the suitability and circumstances of adoptive parents, in an appropriate proceeding, be considered.”1 (Emphasis added.) This may well have been what the trial judge had in mind when he decided, as he *88had the right to, not to have a hearing contemplated by the referee exploring the prospects for adopting T.
1 am also troubled, however, both by that portion of the remand which sends the matter back for “consideration of whether any substantial change has taken place in the condition of Mrs. S or T which has removed § 17-43a (a) (3) as a present ground for termination” and by signals in the opinion on this directive. No authority, statute, case or rule is cited to justify this.2 The petitioner commissioner has already been found by the majority to have proven a statutory ground for termination under § 17-43a (a) (3) and this, I submit, after a scrupulous regard by the trial court, the referee and counsel of the rights and responsibilities of all the interests involved in this matter.
The majority refers to no authority for this new “termination” hearing. A complete termination *89hearing under the statute has already taken place; no statutory or- constitutional infirmities are even suggested in that determination,3 and, significantly, the majority finds none. This second “termination” proceeding is not provided for by the statutory scheme which includes § 17-43a.
The judicial gloss impressed on this statutory scheme by the majority smacks of legislation and of excursion into the realm of public policy. The legislature left little, if any, question about what it meant in this statutory scheme by “termination of parental rights.” General Statutes § 17-32d. Section 17-32d provides that “[termination of parental rights means the complete severance by court order of the legal relationship, with all its rights and responsibilities, between the child and his parent or parents so that the child is free for adoption except it shall not affect the right of inheritance of such child or the religious affiliation of such child . . . .” Specifically, this is the definition the trial judge was required to employ in passing upon the commissioner’s § 17-43a petition. Yet the majority says there is no “complete severance” but that there is to be a new “termination” hearing. The legislature has spoken; the statute says absolutely nothing, expressly or by fair implication, of anything but a “complete severance” of all rights and responsibilities. This definition does not confer upon the courts any license to go beyond the statutory language in this delicate and sensitive area. The state has a substantial range of authority to protect *90the welfare of children; Prince v. Massachusetts, 321 U.S. 158, 168, 64 S. Ct. 438, 88 L. Ed. 645, reh. denied, 321 U.S. 804, 64 S. Ct. 784, 88 L. Ed. 1090 (1944); and the state’s legitimate interest in a child’s welfare may be implemented by separating the child from his parent. Stanley v. Illinois, 405 U.S. 645, 649-50, 92 S. Ct. 1208, 31 L. Ed. 2d 551 (1972). “[C]ourts do not substitute their social. .. beliefs for the judgment of legislative bodies, who are elected to pass laws.” Ferguson v. Skrupa, 372 U.S. 726, 730, 83 S. Ct. 1028, 10 L. Ed. 2d 93 (1963); see Dupont v. Planning & Zoning Commission, 156 Conn. 213, 220, 240 A.2d 899 (1968). This legislative determination must be given great deference because “when an issue involves policy choices as sensitive as those implicated by [the involuntary termination of parental rights], the appropriate forum for their resolution in a democracy is the legislature.” Maher v. Roe, 432 U.S. 464, 479, 97 S. Ct. 2376, 53 L. Ed. 2d 484 (1977). In Maher v. Roe, supra, 480, the United States Supreme Court pointed out Justice Holmes’ declaration in Missouri, Kansas & Texas Ry. Co. v. May, 194 U.S. 267, 270, 24 S. Ct. 638, 48 L. Ed. 971 (1904), that “legislatures are ultimate guardians of the liberties and welfare of the people in quite as great a degree as the courts.” See In re Adoption of I.L.G., 492 Pa. 507, 512, 424 A.2d 1306 (1981).
The potential imbalance of consequences to the petitioner, the respondent and the child of this remand also concerns me. Under the remand, the petitioner has the “burden of satisfying the court of the current likelihood of the adoption of T and the absence of any such change of circumstances by clear and convincing evidence.” This “change of circumstances,” it is clear from the majority, *91includes not only “the current likelihood of any adoption of T,” but also “whether any substantial change has taken place in the condition of Mrs. S or T which has removed § 17-43a (a) (3) as a present ground for termination.”4 (Emphasis added.) The petitioner not only again faces a “termination” hearing, but may also face a “prospect of adoption” hearing. Moreover, the confusion of issues of “termination again or not” and “prospect of adoption” are very real. “In the diverse settings in which an adoption may take place, the selection of prospective adoptive parents may often depend upon the ability of the agency to give assurance that the child may be placed for adoption without the necessity of future court proceedings to terminate the right of the natural parents to consent to such an adoption.” In re David, 427 A.2d 795, 799 (R.I. 1981); see also Gordon, “Terminal Placements of Children and Permanent Termination of Parental Rights: The New York Permanent Neglect Statute,” 46 St. John’s L. Rev. 215, 229 (1971). The prospects for adoption are, therefore, dimmer where “termination” is not truly final.
The majority goes on to point out that “[a] finding that a statutory ground for termination has been established does not automatically require the termination of parental rights, because the statute is phrased permissively: ‘The superior court . . . may grant such petition upon finding [one of the five grounds for termination] ....’” (Emphasis in majority opinion.) Again, termination was what *92the petitioner sought and what the respondent opposed. The trial court was empowered by this very statute to terminate parental rights and it did so by a final judgment. This appeal followed. I do not at all understand how the majority can find error and remand as it does when it finds that the trial court rendered a judgment finding proven a specific statutory ground permitting it to terminate parental rights. That was the judgment; the majority expressly says that this appeal is from a judgment “terminating her [Mrs. S’] parental rights.” That judgment as rendered comes before this court. It is not divisible; here it must be either affirmed or reversed.
Therefore, I respectfully dissent.

 I do not agree that the trial judge committed error in not holding the recommended “prospect for adoption” hearing. It follows that I do not consider the action ordered on the remand, because of the holding of the majority, to be “an appropriate proceeding” for such an adoption hearing.


 The majority refers to Interstate Fur Mfg. Co. v. Redevelopment Agency, 154 Conn. 600, 604, 227 A.2d 425 (1967). In Interstate, tlie judgment appealed from did not direct final distribution (of certain monies received in the redevelopment condemnation award involved) because interest was running on the fund on deposit. We decided, therefore, to remand the ease for a determination of the exact amounts then due the claimantsi on the fund in the order of priority as determined by the report of the referee and the judgment of the court, which we affirmed. That case cannot survive analysis, for the proposition suggested, as any real authority in this case where the final judgment was one of final termination of parental rights, where the parties sought the affirmance or reversal of the judgment of termination and where that is the thrust of the briefs filed, where no one, either by preliminary statements of issue or by brief, challenges the trial judge's “failure” to hold the hearing on' T’s adoption prospects, and clearly do not ask or argue for this potential “substantial change” hearing on termination, clearly signaled in the remand. Moreover, I am puzzled how the judgment can be vacated “except for” the very adjudication which is the only thing adjudged in the trial court.


 Although this case in the trial court was decided before the decision in Santosky v. Kramer, 455 U.S. 745, 102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982), was released, the referee applied the “clear and convincing” evidence constitutional test later mandated by that opinion. Santosky v. Kramer, supra, 769-70.


 This signal is amplified by the statement that consideration on remand “would include any substantial change in circumstances which has occurred during the pendency of the appeal indicating that the ground for termination which we rely upon no longer exists.”